Title: To James Madison from Richard Brent, 2 October 1810 (Abstract)
From: Brent, Richard
To: Madison, James


2 October 1810, Fauquier Court House, Virginia. Had intended to visit JM at Montpelier during the summer but was twice prevented from doing so by “some untoward circumstance.” Has received a letter from Thomas Jones, son of Walter Jones, who resides in the Mississippi Territory and who wishes to be considered for territorial secretary in the event that the office becomes vacant. Admits Jones has at times been accused of “dissipation” but believes he has entirely gotten over the failing.
